ROBERT P. SMITH, Jr., Judge.
The circuit court’s order determining creditors, entered October 10, 1979, is attacked on appeal by the parties on whose motion the court entered that order, determining that appellee Mouton effectively tendered his stock in the professional association, so obligated the association to buy his stock on terms stated in the “buy and sell agreement” of the incorporators, and thus became a general creditor of the association having rights superior to other shareholders in the subsequent liquidation. Even assuming that the order appealed should be treated as one for summary judgment on liability, we find in the record no genuine issue as to any material fact. We agree with the trial court that Mouton’s letter of October 10, 1978, effectively tendered his stock. No other issue of fact is asserted; no question of the meaning and construction of the “buy and sell agreement” is advanced; no error of law is shown.
We do not review the circuit court’s order denying appellants’ motion to dismiss counts three through five of the amended complaint, for that order is not final and not appealable. Fla.R.App.P. 9.130.
The order determining creditors is AFFIRMED.
BOOTH and SHAW, JJ., concur.